Citation Nr: 1640343	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  08-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee residuals of gunshot wound (GSW) with retained foreign body with scar.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee residuals of GSW with retained foreign body with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a Veterans Law Judge (VLJ) in a June 2015 hearing and such hearing transcript is associated with the claims file.  However, the Veteran was notified in a May 2015 letter that the VLJ who conducted his hearing was unavailable to participate in a decision in his appeal.  The Veteran was notified in a May 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he would like another hearing.  As such, the Board may proceed on the appeal.

This case was originally before the Board in September 2015 when claims for entitlement to an increased rating for bilateral hearing loss and for service connection for tinnitus were denied.  Additionally, the Board remanded the Veteran's claims for an increased rating for his service-connected left knee disability and for service connection for a right knee disability, for further development.  The RO issued a supplemental statement of the case in January 2016 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to an increased rating in excess of 10 percent for left knee residuals of GSW with retained foreign body is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence fails to establish an etiological relationship between the Veteran's right knee disability and his active service, or between his right knee disability and his service-connected left knee residuals of GSW with retained foreign body with scar, with significant evidence against this claim.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected left knee residuals of GSW with retained foreign body with scar.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his right knee disability is caused by his service-connected left knee residuals of GSW with retained foreign body with scar.  

In support of his claim, the Veteran submitted an undated statement from his chiropractor who noted that he had treated the Veteran for his right knee and low back.  He stated that since the Veteran's original injury to his left leg in the military his gait has changed for the last 30 years.  He noted that the Veteran's right leg has had to accommodate, which has caused advanced degenerative joint disease in the right knee.  The chiropractor stated that the Veteran has had unsuccessful surgery to his right knee and that the Veteran still walks with a severe limp and it is his opinion that the previous injury to the Veteran's left leg has created the problems of arthritis and mechanical instability in the right leg.  

The Board finds that the chiropractor's findings of a severe limp are contradicted by the evidence of record which does not reflect a chronic gait issue.  As such, the probative value of this opinion is diminished.

The Veteran underwent a VA examination for his right knee in July 2008.  The VA examiner noted the Veteran's reports of a history of right knee pain with no specific trauma or injury.  The VA examiner acknowledged the Veteran's private treating practitioner's opinion that the Veteran's disability could be from an "overuse type phenomenon" from his left knee injury.  The July 2008 VA examiner noted that the Veteran had experienced a consistent ache and pain and a couple of years prior had undergone arthroscopic surgery.  

The VA examiner opined that any relationship from his right knee to this left knee is purely speculative.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility. See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, little probative value is accorded to this opinion. 

The Veteran underwent an additional VA examination in January 2016.  After reviewing all the Veteran's available records, including his service treatment records as well as post service private and VA treatment records and examining the Veteran, the VA examiner opined that it is less likely that the Veteran's right knee disability is proximately due to or the result of his service-connected left knee.  He rationalized that on separation there was no indication of any left knee complaints, no noted gait abnormality, and no noted physical exam findings of an altered gait/pain/condition.  The examiner noted that in 1974 the Veteran was seen for a back disability that presented with left leg symptoms of radiculopathy and eight years later in 1982 the Veteran was seen for a C and P examination for scar residuals of the left knee which noted a painful scar but did not indicate any gait abnormality.  The VA examiner stated that 19 years later there was documentation of a left knee disability with a diagnosis of arthritis, no records were available for review from 1982-2001.  The VA examiner indicated that during this time the Veteran worked as a pipe fitter/maintenance for which he states is a very physical job.  He noted that orthopedic records in 2005 indicate that the Veteran had complaints of right knee arthritis in 2000 and was seen by Dr. M., with no available records for review.  The examiner stated that in 2006 the Veteran was seen by a chiropractor and these records note complaints of right knee and left foot problems.  An arthroscopy was documented in 2006 for arthritis and meniscal tear in the right knee.  The VA examiner stated that in 2007 records note a limp on the right, after his arthroscopy and diagnosis of arthritis on the right.  The VA examiner said that with the lack of objective evidence of a chronic gait abnormality due to the left knee, the absence of records for 20 years during which time the Veteran worked a physical job, minimal degenerative changes of the left knee in 2007 and a normal exam of the left knee aside from pain in 2012 with no evidence of laxity/instability it is less likely, less than 50/50 probability that the right knee is due to or the result of his service-connected left knee. 

With respect to aggravation, the VA examiner noted that since the 2012 exam of the left knee does not indicate any significant loss of motion, instability or laxity, nor is there any evidence that the left knee retained shrapnel is causing a chronic gait abnormality, there is no evidence to suggest that there is an aggravation of a right knee condition by he left knee.  In fact, he opined the evidence suggests that the right knee condition would be more likely to aggravate the left knee as it had documentation of a severe limp on the right due to the right knee arthritis/post surgery arthroscopy. There are no other opinions regarding secondary aggravation.

The Board has also considered the statements made by the Veteran relating his right knee to his service-connected left knee.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his right knee disability.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such right knee pain.  However, because arthritis of the right knee is not the type of disease that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's right knee disability are found to lack competency and thereby probative value.  Nevertheless, his opinions are outweighed by the thorough opinions provided by the January 2016 VA examiner who provided sufficient rationale for his findings. 

There are many medical opinions in this case, which the Board has reviewed in detail.  The Board affords more probative weight to the January 2016 VA medical opinion as the VA examiner's rationale is most consistent with the evidence of record.  The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no effect on or aggravation of the Veteran's right knee by his service-connected left knee.  While some evidence supports this claim, it has been accorded low probative value, and the best evidence in this case provides highly probative evidence against this claim. 

The Board also considers the theory of entitlement to service connection for a right knee disability on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Board notes that service treatment records confirm that the Veteran was treated for shrapnel wound to the left leg, inferior to the knee.  Treatment for his right knee is not noted.  A September 1969 separation examination reflected a normal clinical evaluation of his lower extremities.

Post-service evidence does not reflect complaints of right knee issues until around 2000, many decades following separation from service.  In a July 2005 private treatment it was noted that the Veteran had experienced problems with his right knee since 2000.  The Veteran underwent a right knee arthroscopy with tricompartmental chondroplasty, partial medial and lateral meniscectomy in April 2006.

Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate in light of the above.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his right knee until 2000.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 30 years after service.  This long period without problems weighs against the claim.  

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or a filing claim for his right knee for several decades following separation from service. 

Moreover, importantly, although he filed a service connection claim for residuals of a gunshot wound in his left knee with retained foreign body shortly after service in 1970, (clearly indicating that the Veteran did know how to file a claim); it was not until 2006 that he initially filed a claim for a right knee disability.  

This fact is deeply inconsistent with a finding that he has had this problem since service.  

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his right knee at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1970 but did not initially file claims for this problem until 2006 (over 30 years following separation from active service), while at the same time filing other claims.

Had the Veteran been experiencing right knee problems at the time of his 1970 claim, there seems to be no reason why the Veteran would not have also filed a compensation claim for his right knee at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his knee (lower extremities) was normal at his September 1969 separation examination.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a right knee disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a right knee disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include an in-service injury.  

The January 2016 VA examiner opined that the Veteran's right knee disability was less likely due to or the result of his service.  He noted that there was no evidence of a right knee disability in service and that the Veteran stated he had not had an injury to his right knee in service.  There are no other medical opinions of record.   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his right knee disability.  Moreover, the best evidence overall reflects that there is no relationship between his right knee disability and his service-connected left knee.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of ostearthritis of the right knee, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value is clearly outweighed by the January 2016 VA medical opinions.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, BVA hearing testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination in July 2008, which was determined to be of low probative value by the Board because of its speculative nature.  The Veteran was subsequently afforded additional examinations in February 2012 (examination only) and January 2016 (with medical opinions).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained adequately addresses all of the Veteran's contentions and is adequate.  The January 2016 VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right knee disability, to include as secondary to service-connected left knee residuals of GSW with retained foreign body with scar is denied.


REMAND

With respect to the issue involving entitlement to an increased rating in excess of 10 percent for left knee residuals of GSW with retained foreign body with scar, the Veteran testified at his June 2015 BVA hearing that the muscle injuries associated with this service-connected injury had not been considered.  See BVA Hearing Transcript (T.) at 15.  The Veteran was afforded an additional knee and lower leg VA examination in January 2016.   The VA examiner noted that the Veteran had a reduction in muscle strength in his left knee and that this reduction was entirely due to the claimed disability in the Diagnosis section, i.e. his service-connected left knee disability.  Unfortunately, a muscle examination was not completed. 

On this record, the Board finds that an additional VA examination is required to identify all current residuals related to the service-connected left knee residuals of GSW with retained foreign body with scar.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current nature and extent of his left knee residuals of GSW with retained foreign body with scar.  The claims folder should be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed.

The VA examiner should specifically identify all left knee residuals of GSW with retained foreign body with scar, to include the involvement of any muscle groups. 

If Disability Benefits Questionnaires (DBQs) are utilized, the examiner should be provided with the DBQs for both orthopedic and muscle examinations.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


